t c memo united_states tax_court bruce clark allen and jan lynn allen petitioners v commissioner of internal revenue respondent docket no filed date bruce clark allen and jan lynn allen pro sese aimee r lobo-berg for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively after concessions the issues for decision are whether petitioners are entitled to travel and transportation expense deductions on the basis of the location of their tax_home whether petitioners are entitled to additional deductions for their rental property beyond what respondent has allowed whether petitioner bruce clark allen mr allen as an oregon certified court interpreter is a public official for tax purposes and whether petitioners are entitled to deductions for expenses attributable to mr allen’s work as a court interpreter beyond what respondent has allowed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in oregon at the time they filed their petition petitioners are married and in date owned a home in the dalles oregon where they both lived from january through approximately date petitioner jan lynn allen mrs allen was employed as a teacher by the dalles school district the oregon judicial department ojd office of the state court administrator administers a program for the certification of court interpreters or rev stat sec_45 mr allen fulfilled the certification requirements and became an oregon court certified interpreter in in general under oregon law when a court is required to appoint an interpreter for any person in a proceeding before the court or whenever a hearing officer is required to appoint an interpreter in an adjudicatory proceeding the court hearing officer or designee of the hearing officer is to first call an interpreter who has been certified under oregon revised statutes sec_45 when available before calling a noncertified court interpreter or rev stat sec_45 from january through date mr allen worked as a self-employed spanish language interpreter for the oregon employment department and the ojd in the dalles mr allen received a form 1099-misc miscellaneous income reporting these earnings as nonemployee compensation with neither social_security_taxes nor federal income taxes deducted mr allen also taught part time at columbia gorge community college cgcc in the dalles from january through date petitioners planned to move away from the dalles after mrs allen finished the school year petitioners hoped that both would secure employment in a single locale away from the dalles in a step toward achieving petitioners’ goal mr allen interviewed with the ojd for a staff interpreter position and received an offer for a job in pendleton oregon approximately miles east of the dalles mr allen accepted and began working for the ojd on date hours per day days per week with his schedule changing to hours per day days per week after date mr allen stayed in a motel when in pendleton after he started with the ojd in pendleton mr allen’s cgcc teaching position required that he drive to the dalles to teach hours on tuesday and thursday nights through date the nights mr allen taught at cgcc he stayed at petitioners’ home in the dalles after date mr allen also worked in the dalles as a self-employed interpreter on days april may and date mr allen received a form_w-2 wage and tax statement from the oregon judicial department reporting his wages after he became an employee on date mr allen received a form_w-2 for his cgcc earnings mrs allen attempted to secure a job in pendleton but was not successful she pursued teaching positions in other oregon cities and in date accepted a job in oregon city oregon approximately miles east of pendleton mrs allen began teaching for the oregon city school district on or about date and continued in this position throughout petitioners rented a home in oregon city that mrs allen moved into in date petitioners continued to rent this home throughout after mrs allen accepted the oregon city position mr allen pursued ojd opportunities in the oregon city area so that he and his wife could live and work in the same locale on or about date the ojd transferred mr allen to portland oregon approximately miles northwest of oregon city and he lived in the oregon city rental home with mrs allen mr allen continued to work for the ojd in portland throughout after moving to oregon city petitioners rented their house in the dalles from date through date they retained use of the basement so that they could make improvements to the house on date petitioners sold their house in the dalles on their joint form_1040 u s individual_income_tax_return petitioners attached a schedule a itemized_deductions and each claimed unreimbursed employee_expenses including travel meals and entertainment_expenses mr allen claimed transportation_expenses petitioners also attached a schedule c profit or loss from business claiming expenses with respect to mr allen’s services as a self-employed interpreter which included travel meals and entertainment car and truck expenses utilities and expenses for business use of a home on their joint tax_return petitioners reported dollar_figure not-for-profit rental income and claimed a dollar_figure deduction on schedule a for repairs and not-for-profit rental expenses both petitioners also claimed unreimbursed employee_expenses on their schedule a for mr allen these included vehicle expenses transportation_expenses travel meals and entertainment_expenses petitioners also attached a schedule d capital_gains_and_losses on which they claimed an exclusion under sec_121 of dollar_figure of gain on the sale of their residence in the dalles in the notice_of_deficiency for and sent to petitioners the internal_revenue_service irs disallowed a number of the claimed schedule a and schedule c deductions for both tax years during negotiations with the irs petitioners made concessions for both tax years petitioners also requested additional deductions for increased itemized_deductions for travel and transportation_expenses for their trips outside the dalles to income-producing activities on the premise that their only tax_home in was the dalles claimed that oregon city was their only tax_home in and requested additional deductions claimed deductions for expenses associated with mr allen’s work in as a court interpreter on the premise that he is a public official and requested additional schedule c deductions attributable to mr allen’s court interpreter work for meals and entertainment and business utilities expenses the irs made concessions regarding portions of these claimed deductions and disallowed the remainder opinion claiming that the dalles was their only tax_home in petitioners argue that they are entitled to transportation expense deductions for any travel outside the dalles to any income-producing activity and that they are both entitled to travel lodging meals and incidentals expense deductions for days that they worked in locations away from the dalles with respect to the dispute over the location of their tax_home petitioners contend that mr allen’s employment in pendleton was temporary that married couples cannot have separate tax homes and that a taxpayer has only one tax_home each year respondent argues that petitioners are not entitled to the claimed travel and transportation_expenses beyond what has been allowed because neither petitioner was away from his or her tax_home when the travel_expenses were incurred respondent asserts that mrs allen’s tax_home was the dalles from january through date and oregon city from september through date respondent contends that from january through date mr allen’s tax_home was the dalles from march through date his tax_home was pendleton and from october through date his tax_home was oregon city deciding whether transportation and travel_expenses are deductible requires the determination of a taxpayer’s tax_home see sec_162 the word home for purposes of sec_162 generally refers to the area of a taxpayer’s principal if there is more than one regular place of employment and not where his personal_residence is located 143_f3d_497 9th cir affg tcmemo_1995_559 74_tc_578 when taxpayers have multiple jobs in different locations during the year are married and incur duplicate living_expenses identifying the location of the tax_home requires review of multiple factors including whether employment is permanent temporary or indefinite whether there is a business justification for incurring duplicate living_expenses whether the spouses have separate tax homes and whether the taxpayers actually have multiple tax homes during year because their principal places of business have changed in considering whether employment is permanent temporary or indefinite the general_rule is that if the location of the taxpayer’s regular place of business changes so does the taxpayer’s tax home--from the old location to the new location 49_tc_557 there is an exception to this rule if the employment is or is reasonably expected to be temporary 358_us_59 however this exception does not apply if the employment away from home is indefinite kroll v commissioner supra pincite unless termination is foreseeable within a short_period of time employment that merely lacks permanence is considered indefinite see 681_f2d_1157 9th cir following 671_f2d_1059 7th cir affg per curiam tcmemo_1981_ a taxpayer will not be treated as being temporarily away from home during any period of employment exceeding year sec_162 mr allen’s ojd position in pendleton was indefinite and not temporary because nothing in the record indicates that termination was foreseeable within a short_period of time likewise mr allen’s oregon city ojd employment was not temporary the second factor for identifying the tax_home is that the taxpayers must have some business justification beyond merely personal reasons for maintaining an alleged tax_home remote from a place of employment see henderson v commissioner supra pincite 55_tc_783 mr allen had business reasons to be in multiple locations--the ojd position in pendleton and teaching for cgcc and working as a self-employed interpreter in the dalles although this weighs in petitioners’ favor all of the facts are reviewed to identify the tax_home third when married couples maintain multiple places of abode review is required to determine whether they have separate tax homes married couples that both work and file a joint tax_return may have separate tax homes see 20_tc_285 affd 213_f2d_43 5th cir chwalow v commissioner tcmemo_1971_185 affd 470_f2d_475 3d cir last when taxpayers have employment or business in multiple locations during year the principal_place_of_business is generally used to determine the tax_home see stright v commissioner tcmemo_1993_576 when a taxpayer accepts employment either permanently or for an indefinite time away from the place of his usual abode the taxpayer’s tax_home will shift to the location of the taxpayer’s new principal_place_of_business see 608_f2d_1269 9th cir affg in part and revg in part on a different issue 67_tc_426 determining the principal_place_of_business includes review of the location where the taxpayer spends more of his time engages in greater business activity and derives a greater proportion of his income 490_f2d_1249 6th cir revg tcmemo_1972_154 the court_of_appeals for the ninth circuit has applied the markey test to determine the tax_home when a taxpayer both earns a substantial income and stays overnight in each of two locations see 615_f2d_493 9th cir applying the markey test the court concluded that the taxpayer’s tax_home was the location where he spent more working time and derived most of his income see also stright v commissioner supra mr allen’s principal_place_of_business from march through date was pendleton because he devoted more working time to his ojd employment in pendleton than to the jobs in the dalles and he earned most of his income in pendleton because mr allen’s ojd employment in pendleton was not temporary and pendleton was his principal place of employment or business mr allen's tax_home from march through date was pendleton when mr allen transferred with the ojd to portland on approximately date for a position that continued throughout his tax_home became the oregon city rental home for similar reasons oregon city became mrs allen’s tax_home on date and remained her tax_home throughout her teaching employment was not temporary and her principal place of employment shifted to oregon city when she began her position there after starting their respective employment in the oregon city area neither petitioner had a business reason to maintain a residence in the dalles because neither had employment or business there having determined petitioners’ tax homes we can decide the deductibility of petitioners’ claimed travel and transportation_expenses travel_expenses may be deductible including amounts expended for meals_and_lodging while away from home in the pursuit of a trade_or_business sec_162 for an expense to be deductible a taxpayer must show that the expense was incurred away from home that the expense is ordinary and necessary and that the expense was incurred in pursuit of a trade_or_business 326_us_465 67_tc_824 petitioners have not shown that the travel_expenses claimed as deductions for were incurred while away from their respective tax homes in the pursuit of a trade_or_business thus no additional travel_expenses are deductible beyond those respondent has allowed petitioners argue in the alternative that if mr allen’s tax_home shifted to pendleton when he started his employment there petitioners are entitled to deductions for mr allen’s trips between pendleton and the dalles beyond what respondent allowed respondent argues that petitioners are not entitled to additional deductions for travel_expenses that mr allen incurred in the dalles from march through date because he could have returned to pendleton his tax_home during this period after teaching at cgcc respondent contends that most of the time mr allen spent during trips to the dalles was primarily for personal purposes if expenses for travel to and from a destination are incurred for both business and other purposes such expenses are deductible only if the travel is primarily related to the taxpayer’s trade_or_business sec_1_162-2 income_tax regs if a trip is primarily personal in nature expenses are not deductible even if the taxpayer engaged in some business activities at the destination id whether travel is primarily related to the taxpayer’s trade_or_business or is primarily personal is a question of fact sec_1_162-2 income_tax regs see also 82_tc_686 the amount of time spent on personal activity during the trip compared with the amount of time spent on activities directly relating to the taxpayer’s trade_or_business is an important factor in determining whether the trip is primarily personal sec_1_162-2 income_tax regs the taxpayer must prove that the trip was primarily related to the trade_or_business rule a petitioners have not established that mr allen spent more time teaching and or on his self-employed interpreter activity than on personal endeavors during his days in the dalles thus petitioners are not entitled to additional travel expense deductions for mr allen’s trips to the dalles from march through date petitioners argue that mr allen is entitled to transportation expense deductions for miles driven from their home in the dalles to his pendleton ojd employment sec_262 provides that no deduction is allowed for personal living or family_expenses in general the cost of daily commuting to and from work is a nondeductible personal_expense see 326_us_465 sec_1_162-2 income_tax regs except as allowed by respondent petitioners’ claimed transportation_expenses for mr allen’s trips from the residence in the dalles to his pendleton employment are not deductible under sec_162 nor are his transportation_expenses incurred while commuting between the oregon city home and his portland ojd employment for the same reason mrs allen’s claimed transportation expense deductions for miles driven between her oregon city employment and the oregon city rental home in are not allowed the parties agree that in oregon city was petitioners’ tax_home however petitioners claim that they are entitled to schedule a travel transportation and meals and entertainment expense deductions for any time that they spent outside of oregon city preparing their former residence in the dalles for sale petitioners contend that preparing the dalles property for sale provided a business reason for them to travel to the dalles from date through date petitioners rented out a portion of their property in the dalles on their tax_return petitioners claimed not-for-profit rental expenses equal to rent moneys received sec_183 disallows any deduction attributable to activities not engaged in for profit except as provided under sec_183 sec_183 permits deductions which are otherwise allowable regardless of profit objective deductions that would be allowable if the activity were engaged in for profit are permitted but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 because petitioners have already claimed expenses equal to the not-for-profit rental income the claimed travel and transportation_expenses are not deductible in petitioners claimed an exclusion of capital_gains under sec_121 for the sale of their home in the dalles thus even if the claimed expenses were taken into account in computing the gain on the sale the result would be no additional capital_gains petitioners’ next argument is that mr allen as an oregon certified court interpreter is a public official and under sec_1402 is exempt from self-employment_tax for his independent_contractor earnings petitioners also claim that mr allen is entitled to sec_162 deductions in for business utility expenses and meals and entertainment_expenses when employed by the ojd because he is a public official petitioners contend that oregon revised statutes sec_45 create the office of court interpreter and that there is a delegation of a portion of the sovereign powers of government according to the policy statement underlying oregon revised statutes sec_45 petitioners also assert that as an oregon certified court interpreter mr allen had to take an official oath sec_1401 imposes taxes on self-employment_income defined generally as the net_earnings_from_self-employment derived by an individual sec_1402 net_earnings_from_self-employment are the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 for purposes of self-employment_income or net_earnings_from_self-employment the term trade_or_business has the same meaning as when used in sec_162 relating to trade_or_business_expenses with certain exceptions sec_1402 sec_7701 provides that for purposes of the internal_revenue_code the term ‘trade or business’ includes the performance of the functions of a public_office however one of the specific exceptions under sec_1402 to the meaning of trade_or_business for self-employment_tax purposes is the performance of the functions of a public_office with a further qualification not here pertinent sec_1402 sec_1402 thus negates for self-employment_tax purposes the inclusion under sec_7701 of the performance of public_office functions within the meaning of trade_or_business provided the exceptions are not met accordingly income derived by an individual from the performance of the functions of a public_office is generally not subject_to self-employment_tax see 88_tc_548 revd on other grounds 856_f2d_1205 8th cir affd sub nom 841_f2d_62 3d cir see also ekren v commissioner tcmemo_1986_509 the term public official is not defined in the internal_revenue_code but sec_1_1402_c_-2 income_tax regs provides the following examples the president the vice president a governor a mayor the secretary of state a member of congress a state representative a county commissioner a judge a justice of the peace a county or city attorney a marshal a sheriff a constable a registrar of deeds or a notary public caselaw demonstrates elements that courts use to define public official see porter v commissioner supra pincite in general an office is a public station conferred by the appointment of government the term embraces the idea of tenure duration emolument and duties fixed by law where an office is created the law usually fixes its incidents including its terms its duties and its compensation 269_us_514 citations omitted in 138_f2d_1006 6th cir the court_of_appeals analyzed five elements to define public_office it must be created by the constitution or the legislature or by a municipality or other body with authority conferred by the legislature there must be a delegation of a portion of the sovereign powers of government to be exercised for the benefit of the public the powers conferred and the duties to be discharged must be defined either directly or indirectly by the legislature or through legislative authority the duties must be performed independently and without control of a superior power other than the law the office must have some permanency and continuity and the officer must take an official oath the oregon revised statutes provide a procedure for the qualifications and use of court interpreters but do not create an office of court interpreter as petitioners contend see or rev stat sec_45 although an oregon court interpreter provides a service that benefits the public and the position is subject_to oregon laws governing hiring and compensation a person holding that position is not delegated a portion of the sovereign powers of government to be exercised for the benefit of the public when an oregon court interpreter becomes certified he or she is afforded the opportunity to be listed on the office of state court administrator’s roster of certified court interpreters as available to undertake work this listing however does not convey permanency and continuity see or rev stat sec_45 further mr allen did not take an oath of office as petitioners contend but rather an oath to abide by the code of professional responsibility for interpreters in the oregon courts to maintain high standards to remain neutral and to interpret material thoroughly and precisely mr allen’s work as a spanish language interpreter for the ojd and oregon employment department no more entails the performance of the functions of a public_office than the work of a court reporter recording and transcribing depositions as found in ekren v commissioner supra the record shows mr allen’s self-employment as a court interpreter to be as an independent_contractor and not an officer_or_employee of a state or political_subdivision therefore mr allen is subject_to self-employment_tax for his independent_contractor earnings generally for an activity to be considered a trade_or_business under sec_162 it must be engaged in for profit this principle is modified by sec_7701 which provides the term ‘trade or business’ includes the performance of the functions of a public_office therefore if a taxpayer performs the functions of a public_office he is entitled to deduct his expenses under sec_162 see 577_f2d_93 9th cir because mr allen is not a public officer as a court interpreter employed by the ojd the business utility expenses and meals and entertainment_expenses that petitioners claim for under sec_162 are not allowed petitioners argue that they are entitled to claimed schedule c deductions for mr allen’s court interpreter profession for expenses that he incurred for a cellular phone home internet service and a subscription to satellite television spanish language channels respondent contends that petitioners are not entitled to deductions beyond what has been allowed for cellular phone expenses and are not entitled to any deductions claimed for the internet service and satellite television spanish channel expenses petitioners claimed the full amount of mr allen’s cellular phone expenses_incurred in and respondent allowed a portion of the expenses as a deduction cellular phones as listed_property must meet strict substantiation requirements for the related expenses to be deductible see sec_274 sec_280f petitioners offered no evidence proving that they are entitled to cellular phone expense deductions claimed for or beyond what respondent has allowed see sec_1_274-5t temporary income_tax regs fed reg date respondent allowed a home_office deduction for mr allen’s business use of the home in the dalles under sec_280a for months in and utility expenses have been included as a part of this deduction costs of utilities provided to a taxpayer’s home are disallowed as personal living or family_expenses under sec_262 unless the taxpayer uses a part of his home for his business sec_1_262-1 income_tax regs internet expenses have been characterized as utility expenses see verma v commissioner tcmemo_2001_132 because petitioners have not established that the claimed utility expenses have not been included in the home_office utility expense deduction allowed they are not entitled to any additional claimed internet and satellite television deductions for in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit to reflect the foregoing and concessions of the parties decision will be entered under rule
